EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In The Claims
Claim 6 is cancelled.
Claim 7 is cancelled. 
Claim 8 is cancelled. 

Reasons For The Above Changes
The above changes have been made because claims 6-8 were drawn to a non-elected species that were previously withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-5 and 10 - 12 are allowed. 
Claims 1-5 and 10 - 12 are allowable over prior art of record because the art does of record does not disclose or suggest obvious, a neuro-bionic layer formed directly on a Pt film layer of the Pt/Ti/ SiO2/Si substrate, the neuro-bionic layer is made of a two-dimensional Ti3C2 material, and an Al electrode layer formed directly on the neuro-bionic layer, the Al electrode layer comprises plurality of circular electrodes uniformly distributed on the neuro-bionic layer, and a diameter of each circular electrode of the plurality of circular electrodes is 80µm - 300µm wherein the neuro-bionic device is an electronic artificial synapse device configured to provide spike-timing-dependent plasticity and paired pulse facilitation, in combination with the rest of the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Claussen et al teaches Networks of single-walled carbon nanotubes (SWCNTs) decorated with Au-coated Pd (Au/Pd) nanocubes are employed as electrochemical biosensors that exhibit excellent sensitivity (2.6 mA mM.sup.-1 cm.sup.-2) and a low estimated detection limit (2.3 nM) at a signal-to-noise ratio of 3 (S/N=3) in the amperometric sensing of hydrogen peroxide. Biofunctionalization of the Au/Pd nanocube-SWCNT biosensor is demonstrated with the selective immobilization of fluorescently labeled streptavidin on the nanocube surfaces via thiol linking. Similarly, glucose oxidase (GOx) is linked to the surface of the nanocubes for amperometric glucose sensing. The exhibited glucose detection limit of 1.3_M (S/N=3) and linear range spanning from 10 .mu.M to 50 mM substantially surpass other CNT-based biosensors. These results, combined with the structure's compatibility with a wide range of biofunctionalization procedures, would make the nanocube-SWCNT biosensor exceptionally useful for glucose detection in diabetic patients and well suited for a wide range of amperometric detection schemes for biomarkers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/Primary Examiner, Art Unit 2128